Chief Justice Campbell
delivered the opinion of the court
This action was brought in the county court of La Plata County by C. T, Morgan, as plaintiff, defendant in error, against the Board of County Commissioners of La Plata County, plaintiff in error, to recover upon two different causes of action for services as clerk and judge rendered by the plaintiff in certain criminal actions tried in the county court of which plaintiff was, at the time, the presiding judge, and in which actions the defendants were acquitted. The judgment was for the plaintiff, and the board has sued out this writ of error to review that judgment.
*323The amount of the claim, upon which t.he first cause of action is based, as originally presented to the board of county commissioners, was $24.77. It was considered by the board and an allowance was made in the sum of $11.77, and $13 thereof was disallowed. The claim mentioned in the second cause of action, as originally presented, was for $35.82^, upon which there was an allowance of $10.00 and $25.82-| was disallowed. It is for the recovery of these two amounts disallowed by the board for which this action was brought and judgment was rendered.
A certain form of blank claims was in use in that county, with which the plaintiff was familiar, and in the filing of these claims with the board this form was used by him. On the back of the blank was this language: “The amount of $.. was allowed on the within account in full payment thereof by the board of county commissioners on the .. day of.....189......., Chairman of Board.” Before final action upon the claims was taken, the plaintiff was apprised that the board considered the amounts claimed excessive, and was not disposed to approve them in full, and he then informed the board that he would insist upon full payment. When the final action of the board was taken, the amount as allowed upon each claim was inserted in the proper blank of the foregoing endorsement, and the signature of the chairman followed. Warrants in the amounts allowed were issued to the plaintiff and accepted by him without any protest at the time, or any indication upon his part that the same were not taken in full accord and satisfaction of the account.
It is true plaintiff says that he did not know what the intention of the board was in allowing a sum less than the aggregate amount claimed, and that previous to their allowance he protested against reduction; but he was familiar with the custom of the board, which was that whenever an allowance upon a claim was made, the endorsement of the amount appeared upon the back of the form, and such allow*324anee was made in full satisfaction. Upon the testimony of the plaintiff himself, in the light of the authorities, it is clear that, when he presented to the board his claim for allowance and it was allowed in part and disallowed as to the remainder, and the plaintiff accepted the amount thus allowed without protest, he should not be permitted to sue afterwards for the balance. It clearly appears from his own testimony that when he received these warrants he had knowledge, or its equivalent, that the amounts allowed were on the express condition that they must be taken in full payment of the accounts, and that the balance of the claims had been rejected by the board, as was the universal custom in such cases. The fact that he previously protested does not avail him now. The authorities in support of this position are: Berdell et al. v. Bissell et al., 6 Colo. 162; United States v. Child & Co., 12 Wall. 232; United States v. Adams, 7 Wall. 463; Bull v. Bull, 43 Conn. 455; Brick v. Plymouth Co., 63 Ia. 462; County Commrs. v. Seawell, 3 Okl. 281.
Had the plaintiff not intended to accept these warrants in full satisfaction of his claim, he should not have taken them. His conduct was such as to induce the board to believe they were taken in full satisfaction.
The judgment of the county court is reversed with instructions to dismiss the action.

Beversed.